IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,998




EX PARTE ERIC LAMOND BAYLESS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 35,038-A IN THE 188TH DISTRICT COURT
FROM GREGG COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of criminal
solicitation of a minor
 and sentenced to ten years’ imprisonment. The Sixth Court of Appeals
dismissed his appeal. Bayless v. State, No. 06-07-00086-CR (Tex. App.–Texarkana, February 20,
2008, no pet.). 
            Applicant contends that his plea was rendered involuntary because he was not properly
admonished as to the punishment range for criminal solicitation of a minor. The trial court
recommended that we grant relief. Accordingly, relief is granted. The judgment in Cause No. 35,038-A in the 188th Judicial District Court of Gregg County is set aside, and Applicant is remanded to the
custody of the Sheriff of Gregg County to answer the charges against him.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: September 10, 2008
Do Not Publish